 


110 HR 3766 IH: Nationwide Gun Buyback Act of 2007
U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3766 
IN THE HOUSE OF REPRESENTATIVES 
 
October 4, 2007 
Ms. Norton introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To assist local governments in conducting gun buyback programs. 
 
 
1.Short titleThis Act may be cited as the Nationwide Gun Buyback Act of 2007. 
2.Grant program 
(a)In GeneralThe Secretary of Housing and Urban Development may make grants to units of local government to conduct gun buyback programs. 
(b)Reduction of incidence of gun violence To be given great weightIn assessing applications for grants under this Act, the Secretary shall give greater weight to the incidence of gun violence and the need to reduce the availability of guns in the jurisdictions involved than to any other factors. 
(c)Use of fundsA unit of local government to which a grant is made under this Act shall use the grant only to conduct a gun buyback program in accordance with the approved application for the grant. 
3.Applications 
(a)In GeneralThe chief executive of a unit of local government desiring a grant under this Act shall submit to the Secretary of Housing and Urban Development an application for the grant, which shall be in such form and contain such information as the Secretary may reasonably require. 
(b)RequirementsAn application for a grant under this Act for a gun buyback program shall contain assurances from the chief executive of the unit of local government (after consultation with the local chief of police or equivalent officer) that— 
(1)within 60 days after the date the program collects a gun, the gun will be destroyed or, if the gun is an inoperable curio or relic with historic significance, donated to a museum for display; 
(2)the local law enforcement authority is able to collect guns safely under the program; and 
(3)the unit of local government has the authority to grant an appropriate amnesty to persons from whom guns are obtained under the program. 
(c)RegulationsNot later than 90 days after the date of the enactment of this Act, the Secretary of Housing and Urban Development shall promulgate regulations to implement this Act, which shall specify the information that must be included in an application for a grant under this Act, and the requirements that units of local government must meet to be eligible for such a grant. 
4.DefinitionsIn this Act: 
(1)GunThe term gun means a firearm (as defined in section 921(a)(3) of title 18, United States Code). 
(2)Gun buyback programThe term gun buyback program means a program conducted by a local law enforcement authority under which the authority purchases guns from, or accepts gun donations made by individuals or groups desiring to dispose of guns. 
5.Limitations on authorization of appropriationsFor grants under this Act, there are authorized to be appropriated to the Secretary of Housing and Urban Development not more than $100,000,000 for each fiscal year. 
 
